DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 3, 5, 7 – 16, 18 – 20, 22 – 34 and 37 – 42 are allowed.

The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of claims 1 – 3, 5, 7 – 16, 18 – 20 and 22 – 29 are as indicated in the office action mailed on 3/1/22. 

Regarding claims 30 – 32:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an imaging apparatus comprising, among other things, wherein the pitch of the diffractive features is constant along the second dimension of the array. The closest relevant prior art of record, Luo et al. (CN 10637122A), teaches in fig. 4 that the pitch of the diffractive features changes in the first dimension (horizontally).

Regarding claims 33, 34 and 37 – 42:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an imaging apparatus comprising, among other things, wherein the pitch of the diffractive features is constant along the second dimension of the array. The closest relevant prior art of record, Luo et al. (CN 10637122A), teaches in fig. 4 that the pitch of the diffractive features changes in the second dimension (horizontally).

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874